DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-30 in application number 16/559,415.  This action is in response to Applicant’s Amendments and Arguments dated 12/8/2021. Claims 1, 7, 9-11, 17, 19-21, 27, 29 and 30 were amended and no claims were cancelled.  Claims 1-30 are pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to Claims 1, 11 and 21 are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis. 
For step 2A, the claims recite an abstract idea of correcting a preliminary list of items purchased. Using Claim 11 as a representative example that is applicable to Claims 1 and 21, the abstract idea is defined by the elements of: 
processing the sequences of sensor data to identify inventory events in the area of real space linked to individual subjects, and maintain inventory events as logs of inventory events, the inventory events including an item identifier and a classification confidence score for the item, 
storing sensor data from the sequences of sensor data from which the inventory events are identified;  
maintaining logs of items for individual subjects, and 
in response to a check-out event for a particular subject, generating a digital receipt and transmit the digital receipt to a device associated with a particular subject, the digital receipt including list of items based on the items in the log of items for the particular subject with links to graphical constructs for display on the device prompting input to request changes in the list of items; and  
responding to messages from the device for the particular subject requesting a change in the list of items by accessing an entry in the log of inventory events for the particular subject corresponding to the requested change, 
comparing the classification confidence score in entry with a confidence threshold, and in the event the confidence score is lower than the threshold, accepting the change and updating the digital receipt, and 
in the event the confidence score is higher than the threshold, identifying the inventory event corresponding to the change and retrieving a set of sensor data from the stored sequences of sensor data for corroboration of the identified inventory event.

Examiner has bolded the non-abstract elements.
The limitations above in Claim 11 and similarly in Claims 1 and 21, recite a Method of Organizing Human Activities type of abstract idea. The claims are reciting steps taken in the context of a commercial interaction where a person is checking-out in a store and has a preliminary list of items for which they are being asked to pay. This context is described in Applicant’s specification at ([0003] “shopping experience…correctly determine the items a shopper has taken from the store”). Applicant recites a data collection step which just claims the sensor data not the sensors and can be interpreted as extra solution activity. Processing of the data is broadly recited and does not require any specific technology or process to perform the processing. Applicant is claiming the result of image processing - generating an identifier, for example, – not the image processor. People can look at images and mentally link a person with an item the person has just taken off a shelf and put into a shopping cart. People can look at images and mentally or using pen and paper make a list of items in a shopping cart. People can 
 The additional elements of the claims are: 
digital receipt
a device associated with a particular subject
links to graphical constructs for display on the device


Independent Claim 1 also recites the non-abstract element of a processing system that includes logic but also includes the same abstract idea as Claim 11, as discussed above. Independent Claim 21 also recites the non-abstract element of non-transitory computer readable medium but also includes the same abstract idea as Claim 11, as discussed above.

This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of general purpose cell phone (computer) with a graphical interface that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f). The element of digital receipt amounts to an instruction for one to practice the invention using a computer. A person and Applicant does not claim any specific technology that generates a digital receipt in Claim 11. Applicant recites a device associated with a particular subject and from Applicant’s specification at [0046] this is interpreted to mean a shopper’s cell phone. Applicant does not claim any specific cell phone links to graphical constructs for display on the device but does not claim any specific graphics technology. The claim is simply instructing one to practice the abstract idea by using a generically recited cell phone (computer), to perform steps that define the abstract idea. This does not amount to anything more than a mere instruction to implement the abstract idea on a computer and is indicative of the fact that the claim has not integrated the abstract idea into a practical application; therefore, the claim is found to be directed to the abstract idea identified by the examiner. Independent Claim 1 also recites the non-abstract element of a processing system that includes logic.  This is recited in Applicant’s specification at [0113] as a general purpose computer with memory and does not integrate the judicial exception into a practical application. Independent Claim 21 also recites the non-abstract element of non-transitory computer readable medium. This is recited in Applicant’s specification at ([0118] “a non-transitory computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system”) and does not integrate the judicial exception into a practical application.

For step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited cell phone (computer) to perform steps that define the abstract idea. This does not render the claims as being eligible. See MPEP 2106.05(f). The rationale set forth for the 2nd prong of the eligibility test above is 
 For Claims 2, 12 and 22, sending information to a general purpose computer monitor so a human can interpret the confidence score is not reciting anything further to the system of Claim 1, which is directed to the abstract idea of correcting a preliminary list of items purchased. The computer monitor is only used for its intended purpose of displaying data and is simply using a known device in its ordinary and customary manner (see MPEP 2106.05(f)(Il).). This does not provide for integration into a practical application or significantly more at step 2B as this is just an instruction for one to use a general purpose computer monitor and appears to be the situation addressed in 2106.05(f)(II).
 For Claims 3-5, 13-15 and 23-25, the recitation of specific message content is found to be reciting a further embellishment of the same abstract idea that was set forth for Claims 1, 11 and 21. Nothing additional is claimed because the further description of the data being used for the abstract idea is reciting the abstract idea. There is nothing for the examiner to consider as an additional element at the 2nd prong or at step 2B. 
For Claims 6, 8, 16, 18, 26 and 28, linking a customer and item and communicating with a  specific customer are part of the same abstract idea of Claims 1, 11, and 21 because it can be done by a cashier or security observer as part of the check-out process and is part of the abstract idea of correcting a preliminary list of items purchased and is not considered to be an additional element for consideration at the 2nd prong or at step 2B.
For Claims 7, 17 and 27, determining that a customer is ready to start the check-out process because they are physically in the check-out area of the store is part of the same abstract idea of Claims 1, 11 and 21 because the preliminary list would be presented to the customer 
For Claims 9, 10, 19, 20, 29 and 30, further limiting the content of the sensor data is found to be reciting a further embellishment of the same abstract idea that was set forth for Claims 1, 11 and 21. Nothing additional is claimed because the further description of the data being used for the abstract idea is reciting the abstract idea. There is nothing for the examiner to consider as an additional element at the 2nd prong or at step 2B. 
Therefore, the claims 1-20 are found to be directed to an abstract idea without a practical application and/or without reciting significantly more.

Claim Rejections - 35 USC § 103
The rejection under 35 USC 103 is withdrawn in view of Applicant’s arguments and amendments. Specifically Examiner found Applicant’s argument on page 14 relating to communicating with a specific shopper persuasive. Glaser teaches a cell phone application and a user selecting certain items on a shopping list but this is different than two way communication as a result of messages triggered by the confidence score being higher than a threshold. Examiner was unable to find art that teaches this and would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to combine with Glaser.

Relevant Prior Art Not Relied Upon



U.S. Patent Publication 2021/0158430 (Marius Buibas et. al.) teaches reviewing footage in the event of a dispute of charges in [0018] and determining a confidence score at [0023] and [0415].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        

/JAN P MINCARELLI/Primary Examiner, Art Unit 3627